Citation Nr: 1012854	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from February to September 
1956. He died in October 1996, and the appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In an April 1999 Board decision, service connection for the 
cause of the Veteran's death was denied. The case was then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court). In a September 2000 Order, the Court vacated 
the April 1999 Board Decision and granted a joint motion for 
remand. In the joint motion, it was determined that 
competent medical evidence had been received and that the 
appellant had submitted a well-grounded claim for service 
connection for the cause of the Veteran's death.  It was 
directed that the case be remanded to address the competent 
medical evidence received in the claim. In retrospect it is 
noted that the Veterans Claims Assistance Act of 2000 (VCAA) 
eliminated the well-grounded claim requirement that had been 
previously in effect. 

The case was remanded by the Board in August 2001, September 
2003, August 2006, and lastly in December 2008, to obtain 
additional medical information, comply with procedural 
requirements set forth by the Court, and the VCAA, and to 
clarify the appellant's representative.  The appellant has 
named Disabled American Veteran's as her representative.


FINDINGS OF FACT

1.  The Veteran died in October 1996.

2.  The certificate of death lists the immediate cause of 
the Veteran's death as cardiogenic shock due to or as a 
consequence of myocardial infarct.

3.  At the time of his death, the Veteran was service-
connected and in receipt of a 30 percent disability 
evaluation for schizophrenia; subsequent to his death a 100 
percent disability rating was assigned for accrued benefits 
purposes.

4.  Cardiovascular disease or a myocardial infarct was not 
shown during service or to a compensable degree within one 
year after service; there is no competent medical evidence 
of a nexus between the cause of the Veteran's death and any 
injury or disease during the Veteran's service. 

5.  The Veteran's service connected schizophrenia is not 
shown to have caused or materially or substantially 
contributed to the cause of his death nor is there competent 
medical evidence that medications used for treatment of the 
Veteran's service-connected schizophrenia caused or 
aggravated his cardiogenic shock or myocardial infarction, 
or contributed substantially or materially in any other way 
to bring about his death.


CONCLUSIONS OF LAW

1. Cardiovascular disease, cardiogenic shock, or a 
myocardial infarct were not incurred in or aggravated by 
active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2. A service connected disability did not cause death or 
contribute substantially or materially to cause death. 38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). Proper notice from VA must inform the claimant 
of any information and medical or lay evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted. Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the claimant is given an opportunity to 
participate effectively in the adjudication of the claim. 
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative. In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory." Id., 
at 1704. The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful. Id., at 1705-06. The Supreme 
Court stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record." Id., at 1704-05. Thus, it is clear from the Supreme 
Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case. Id.

In this particular case the RO did not issue a VCAA notice 
letter prior to initially adjudicating the appellant's 
claim, the preferred sequence. But this was because the RO 
initially adjudicated the claim in November 1996. That 
initial decision was several years before the VCAA was 
enacted in November 2000. So as the Court acknowledged in 
Pelegrini II, VA could not reasonably have been expected to 
comply with an Act that did not yet even exist. The Veteran 
appealed that 1996 decision - first to the Board, then to 
the Veterans Claims Court (Court). Just prior to enactment 
of the VCAA, in September 2000, the Court vacated the 
Board's April 1999 decision and remanded the case pursuant 
to a joint motion for remand. In August 2001, the Board 
remanded the case to the RO for additional development to 
include compliance with the requirements of the VCAA. 

In November 2001 and August 2006, the RO and then the 
Appeals Management Center (AMC), in Washington, DC, issued 
VCAA letters. The August 2006 letter also complied with the 
requirements set forth in Dingess, apprising the appellant 
of the downstream effective date elements of her claim. 
However, those letters did not comply with the Court's 
holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which 
held that, in general, proper notice for a claim for service 
connection for the cause of a Veteran's death must include: 
(1) a statement of the conditions, if any, for which the 
Veteran was service- connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.

As a result of the Board's December 2008 remand, the 
appellant was sent another VCAA notice letter by the AMC, in 
March 2009 to comply with the Court's holding in Hupp. 
Moreover, after providing the aforementioned VCAA notices, 
the appellant's claim was readjudicated by the RO or AMC in 
July 2002, May 2006, and December 2009 SSOC's. This is 
important to point out because, as mentioned, the Federal 
Circuit Court has held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SSOC. See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV). As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice 
prior to an initial adjudication. See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006). In sum, VA has 
fulfilled its duty to notify the appellant under the VCAA; 
therefore, there is no prejudice to her or indeed any such 
allegation as the pleading party. See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO and AMC obtained 
all medical and other records that she identified as 
relevant to her appeal. The Board also remanded this case 
back in July 1998 for a medical opinion addressing the 
October 1997 private medical opinion, and also whether 
medication for treatment of the Veteran's service connected 
schizophrenia caused his death. See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA 
or Court.

II. Service Connection for the Cause of Death

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty. 
38 U.S.C.A. § 1131. 

Service connection may also be granted on a presumptive 
basis for certain chronic disabilities, including 
cardiovascular disease and hypertension, and diabetes 
mellitus, when they are manifested to a compensable degree 
within the initial post service year. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must 
singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the Veteran's death to his 
military service. Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).

Factual Background

The Veteran died in October 1996. The certificate of death 
lists the immediate cause of his death as cardiogenic shock 
due to or as a consequence of myocardial infarct. 

At the time of his death, the Veteran was service-connected 
and in receipt of a 30 percent disability evaluation for 
schizophrenia. In March 1997, subsequent to his death, the 
RO awarded a 100 percent disability evaluation for the 
service-connected schizophrenia for accrued benefits 
purposes, effective February 28, 1990.

Review of the Veteran's STR's reveals a March 1956 chest X-
ray report with a complaint of left chest pain. The chest X-
ray was described as normal. The Veteran's entire STR's, 
including his service separation physical examination 
report, are absent for any findings or diagnoses referable 
to cardiovascular disease, including a myocardial infarct.  
STR's show treatment for schizophrenia along with treatment 
with psychotropic medications, including Thorazine and 
Amytal. 

VA clinical records through the late 1950's and 1960's show 
continued treatment for schizophrenia with psychotropic 
medication, primarily Thorazine. A complaint of "pain in the 
heart" was reported during that time. Physical examinations 
were normal and there was no cardiovascular diagnosis. VA 
clinical records through the 1970's and 1980's reveal 
ongoing psychiatric treatment. In November 1975, epigastric 
pain, at times precordial was reported; there were no 
cardiovascular findings or diagnoses.  

VA medical records in the 1990's reveal treatment for 
schizophrenia with Thorazine. It was reported that the 
Veteran had had a history of diabetes since 1986.  In 
February 1990, the Veteran's blood pressure was 140/90. 
Frequent chest pain was reported. ECG's in March and June 
1990 were normal. A December 1994 VA emergency treatment 
record for anxiety associated with a previous leg fracture, 
reported that the Veteran did not have a previous history of 
heart disease.  

In October 1996, the Veteran was admitted to a VA hospital 
for an elective parietal craniotomy due to a cerebral A-V 
(arterio venous) malformation.  The hospital final summary 
shows that during the postoperative period, the Veteran 
sustained an acute myocardial infarction and cardiogenic 
shock. A bedside echocardiogram revealed left ventricle 
ejection fracture of 20 percent. It was also reported that 
the Veteran had coronary artery disease and angina pectoris. 
Subsequently, radiology findings revealed pneumonic 
infiltrates, edema, and pleural effusion. The Veteran 
subsequently developed multiple organ failure and sepsis, 
and he was intubated and placed on a ventilator. The Veteran 
was found in cardio-respiratory arrest without blood 
pressure. There were medical orders to not resuscitate the 
Veteran, and his death ensued.  

In October 1997, a statement from a private physician, a 
cardiologist, was received. The physician reported that the 
veteran had diabetes mellitus and coronary disease.  It was 
stated that the Veteran had been prescribed beta blockers 
and tricyclic antidepressives which "could provoke, as a 
side effect, the worsening of his cardiac condition, for 
example: myocardial infarction and cardiac arrhythmia."  

Also received in October 1997 is a December 1996 newspaper 
article regarding depression as a risk factor for heart 
disease. It was indicated in the article that the 
probability of a person with depression having a myocardial 
infarct was up to four times greater than a person without 
psychiatric problems. It was noted that the study discussed 
in the article did not clarify the reasons for the 
relationship between depression and coronary disease. It was 
stated that depression provoked a bio-chemical change that 
favored aggregation of plaque in the blood, facilitating 
coronary thrombosis. 

Received approximately in May 1998 was a VA list of the 
Veteran's prescribed medications since June 1995 that 
included Fluoxetine (Prozac), Trazodone, and Doxepin. 

In a July 1998 VA medical opinion it was stated that the 
private physician's opinion indicated that the Veteran was 
using beta-blockers and depressants which as adverse effects 
may provoke aggravation of his cardiac condition such as 
myocardial infarction and cardiac arrhythmia. The physician 
was not stating that the concomitant use of the drugs might 
produce such effects. It was stated that adverse 
cardiovascular reactions for tricyclic antidepressants 
included hypotension and tachycardia, and the use of Prozac 
has rarely been associated with myocardial infarction. The 
Veteran had a long history of diabetes mellitus and also 
hypertension, conditions that predisposed him to 
cardiovascular complications such as myocardial infarction. 
It was opined that categorically it could not be attested 
that the myocardial infarction leading to the Veteran's 
death was the result of or directly due to the use of 
antidepressants or any other type of medications used to 
treat his service-connected psychiatric condition, nor that 
they contributed significantly to his death.  

In an August 1998 addendum to the July 1998 medical opinion, 
it was stated that the claims file was reviewed by a VA 
psychiatrist, clinical pharmacologist, and cardiologist, all 
of whom concurred in the prior VA medical opinion.  

Received in May 2001 were excerpts from a medical dictionary 
and an article from a reference guide named a Medicaid 99 
Enpsychiopedia, concerning various drugs.  Under the 
definition for Prozac, it was stated that it could be 
dangerous if mixed with other drugs.  For Doxepin, it was 
stated in the dictionary that in high doses it could cause 
arrhythmias, and overdoses could cause death.  The other 
reference guide indicated that for Doxepin myocardial 
infarction and stroke had been reported.  For Thioridazine 
or Mellaril, it was stated that sudden and unexplained death 
apparently due to arrhythmias or cardiac arrest has been 
reported.  For Aventyl, Pamelor, myocardial infarction, 
arrhythmia and strokes occurred.  For Xanax, it was noted 
that the medications should be administered with caution 
particularly if a drop in blood pressure might lead to 
cardiac complications.  Patients should also be advised 
against the simultaneous use of other CNS (central nervous 
system) depressant drugs.  

Analysis

Preliminarily, it is imperative to note that there has been 
an extremely long delay in the adjudication of this claim 
and for that the Board is sincerely apologetic. It must also 
be reiterated that the April 1999 Board decision of this 
claim was vacated by the Court in a September 2000 Order 
that granted a joint motion for remand. That joint gave 
direction that the claim was "well grounded". However, also 
as indicated before, the VCAA eliminated the well-grounded 
claim requirement that had been previously in effect, and 
the Board will reconsider the claim on the merits of service 
connection for the cause of death.  

The Veteran's death, as indicated by the certificate of 
death, has been attributed to cardiogenic shock due to or as 
a consequence of myocardial infarct. The Board has reviewed 
the record of medical treatment during the Veteran's 
military service and there are no STR's, including those at 
the service separation physical examination, that report or 
refer to cardiovascular disease. The Board finds no support 
for an assertion that a cardiovascular disability, to 
include cardiogenic shock or myocardial infarct, reported at 
the time of the Veteran's death, were present in service or 
within one year after his period of service. 

There is some evidence of chest pain complaints both during 
and after service, yet there is no clinical diagnosis of 
cardiovascular disease until many years after the Veteran's 
military service. In fact it is apparent that cardiovascular 
disease described as coronary artery disease was first 
confirmed nearer to the time of his death. The Board is 
aware that in a July 1998 VA medical opinion a VA clinician 
opined that the Veteran had a long history of diabetes and 
hypertension that predisposed him to cardiovascular 
complications such as myocardial infarction. However, there 
is no indication of the exact date of any onset of 
hypertension or diabetes nor is there any indication 
whatsoever, that either disability manifested during or 
anytime near the Veteran's military service. Therefore, 
there is a lengthy gap between service and the first 
documented evidence of cardiovascular disease that provides 
highly probative evidence against the claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The appellant's essential argument is that the Veteran's 
service-connected schizophrenia or psychotropic medication 
used to treat his schizophrenia caused or aggravated his 
death. 

It is imperative to note at this point that it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and in so doing, the Board may 
accept one medical opinion and reject others. Evans v. West, 
12 Vet. App. 22, 30 (1998).  In support of the appellant's 
assertion that the Veteran's service-connected schizophrenia 
or medication used to treat his schizophrenia caused his 
death, is an October 1997 statement from a private 
cardiologist who opined that beta blockers and tricyclic 
antidepressives given the Veteran "could provoke" as a side 
effect, the worsening of his cardiac condition. 

The October 1997 private medical statement evidence is in 
support of the Appellant's claim, yet scrutiny of the 
statement or opinion shows that indeed it does not provide a 
sufficiently definitive showing of a causal connection 
between the Veteran's service connected schizophrenia or 
medication used to treat his schizophrenia and the cause of 
his death. It is couched in equivocal language, as evidenced 
by the use of "could," and does not specifically address the 
determinative issue of causation. See Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does 
not provide the required degree of medical certainty); 
Bostain v. West, 11 Vet. App. 124 (1998) (private 
physician's opinion that Veteran's preexisting service-
related condition "may have" contributed to his ultimate 
demise too speculative, standing alone, to be deemed new and 
material evidence to reopen cause-of-death claim); Obert v. 
Brown, 5 Vet. App. 30 (1993) (where the Court held that a 
medical opinion expressed in terms of "may" be related to 
service necessarily implies "may or may not" and therefore 
is too speculative to establish a plausible claim); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's 
use of equivocal language such as "may" or "may not" be 
related to service was too speculative to constitute a 
definitive opinion on issue of causation). Also submitted on 
the appellant's behalf are several newspaper articles, 
excerpts from a medical dictionary, and medical articles 
regarding psychiatric disorders as well as psychotropic 
drugs and their adverse effects and connections to heart 
disorders and myocardial infarcts. None of the articles, 
however, specifies that schizophrenia on its own or any of 
the medications cause cardiovascular disorders. 

The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on unsubstantiated lay opinion. Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998). In this case, the articles submitted, accompanied by 
the private physician's equivocal medical opinion language, 
is insufficient to establish the required medical nexus or 
causal connection in this case. 

With respect to the foregoing it is also noted that the 
Board is not free to substitute its own judgment for an 
expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). In this context, there is in fact negative medical 
evidence contrary to the appellant's assertion that the 
service-connected schizophrenia or medication used to treat 
the disorder, caused of his death. In the July 1998 VA 
medical opinion, the October 1997 private physician's 
statement is essentially refuted as it was stated that use 
of Prozac had rarely been associated with myocardial 
infarction; essentially that a long history of diabetes 
mellitus and hypertension had predisposed the Veteran to a 
myocardial infarction; and that it could not be attested 
that the myocardial infarction leading to the Veteran's 
death was the result of or directly due to the use of 
antidepressants or any other type of medications used to 
treat his service-connected psychiatric condition, nor that 
they contributed significantly to his death. The July 1998 
VA medical opinion was based on a review of the record, and 
review by a team of clinicians, all of whom concurred.  The 
Board has considered this evidence and concludes that it is 
most persuasive. 

The Board acknowledges the appellant's assertions regarding 
the cause of the Veteran's death.  However, lay testimony is 
generally considered insufficient evidence because lay 
persons generally lack the expertise necessary to opine on 
matters involving medical knowledge. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). The record does not show that the 
appellant has the medical expertise that would render 
competent her statements as to the relationship between the 
cause of the Veteran's death and his military service or his 
service-connected schizophrenia. There are only the 
appellant's unsubstantiated lay allegations and testimony. 
But as a layperson, she does not have the necessary medical 
training and/or expertise to give a probative opinion on the 
determinative issue of causation. 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied. 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The Board 
is compelled to conclude that cardiovascular disease is not 
shown during service or within one year after service to a 
compensable degree, and there is no competent medical 
evidence of a nexus or etiological relationship between the 
cause of the Veteran's death and his service-connected 
schizophrenia or medication used to treat his service-
connected disability. 

The Board again regrets the long delay in adjudication of 
this claim.  However, the Board finds that the preponderance 
of the evidence is against service connection for the cause 
of the Veteran's death. Thus, there is no reasonable doubt 
to resolve in the appellant's favor, and her claim must be 
denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


